Case: 15-13858   Date Filed: 08/04/2016   Page: 1 of 2


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 15-13858
                         Non-Argument Calendar
                       ________________________

                 D.C. Docket No. 1:08-cr-21104-DMM-13



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                 versus

PERNELL D. SCOTT,
a.k.a. P-Dubb,

                                                         Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      ________________________

                             (August 4, 2016)

Before HULL, MARCUS and BLACK, Circuit Judges.

PER CURIAM:
              Case: 15-13858      Date Filed: 08/04/2016   Page: 2 of 2


      Pernell Scott, proceeding pro se, appeals the district court’s denial of Scott’s

motion for a sentence reduction pursuant to 18 U.S.C. § 3582(c) and Amendment

782. The Government concedes that the district court erroneously concluded that

Scott is ineligible for a sentence reduction and suggests that we reverse the district

court’s order and remand for the district court to determine, in its discretion,

whether a sentence reduction is warranted under the 18 U.S.C. § 3553(a) factors.

See Dillon v. United States, 560 U.S. 817, 827, 130 S. Ct. 2683, 2691–92 (2010)

(“At step one, § 3582(c)(2) requires the court to follow the Commission’s

instructions in § 1B1.10 to determine the prisoner’s eligibility for a sentence

modification and the extent of the reduction authorized. . . . At step two of the

inquiry, § 3582(c)(2) instructs a court to consider any applicable § 3553(a) factors

and determine whether, in its discretion, the reduction authorized by reference to

the policies relevant at step one is warranted in whole or in part under the

particular circumstances of the case.”).

      VACATED and REMANDED.




                                           2